FIRST DIVISION
                              BARNES, P. J.,
                        MCMILLIAN and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 15, 2018




In the Court of Appeals of Georgia
 A17A0620. CONSUMER CREDIT RESEARCH FOUNDATION v.
     BOARD OF REGENTS OF THE UNIVERSITY SYSTEM
     OF GEORGIA et al.

      BARNES, Presiding Judge.

      In Consumer Credit Research Foundation v. Bd. of Regents of the Univ. System

of Ga., 341 Ga. App. 323 (800 SE2d 24) (2017), this Court construed Bowers v.

Shelton, 265 Ga. 247 (453 SE2d 741) (1995) to mean that state agencies do not have

the discretion to publicly release records covered by any of the specific exemptions

to disclosure listed in OCGA § 50-18-72 (a) of Georgia’s Open Records Act (the

“Act”). Based on that construction of Bowers, this Court vacated the trial court’s

summary judgment order and remanded for the trial court to determine whether the

records at issue in the case were covered by one or both of the specific statutory

exemptions for materials related to academic research so as to bar disclosure of those
records. Consumer Credit Research Foundation, 341 Ga. App. at 329. See OCGA §

50-18-72 (a) (35) and (36).

      The Supreme Court of Georgia granted certiorari, disapproved of this Court’s

interpretation of Bowers, and reversed the judgment of this Court. Campaign for

Accountability v. Consumer Credit Research Foundation, __ Ga. __ (__ SE2d __)

(Case Nos. S17G1676 and S17G1677, decided June 18, 2018). The Supreme Court

held that OCGA § 50-18-72 (a) of the Act does not bar a state agency from publicly

releasing records, unless the specific exemption listed in the statute that covers the

records at issue expressly prohibits disclosure. Campaign for Accountability, __ Ga.

at __ (2). Because the specific exemptions for materials related to academic research

(OCGA § 50-18-72 (a) (35) and (36)) do not expressly prohibit disclosure, the

Supreme Court held that the records at issue in this case are not subject to any

prohibition against disclosure under the Act. Campaign for Accountability, __ Ga. at

__ (4).

      Accordingly, in light of the Supreme Court’s decision, we vacate our prior

judgment, adopt the decision of the Supreme Court as our own, and affirm the trial

court’s summary judgment order.

      Judgment affirmed. McMillian and Mercier, JJ., concur.

                                          2